 



Exhibit 10.B

DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
VIAD CORP

AS AMENDED AND RESTATED
AUGUST 20, 2003



1.   ESTABLISHMENT AND CONTINUATION OF PLAN.       There was heretofore
established, in recognition of the valuable services provided to Greyhound Dial
Corporation by the individuals who serve as members of its Board of Directors,
an unfunded plan of voluntary deferred compensation known as the “Directors
Deferred Compensation Plan” (Plan). The Dial Corp, a Delaware corporation and
successor by operation of law to Greyhound Dial Corporation, intends to
distribute to its stockholders (the Spin-Off) one share of common stock, $0.01
par value, of The Dial Corporation, its wholly-owned subsidiary (Consumer
Products) which will own and operate its consumer products business (Consumer
Products Common Stock). Following the Spin-Off, The Dial Corp will change its
name to “Viad Corp”. All references herein to the “Corporation” mean The Dial
Corp, prior to the Spin-Off, and Viad Corp, following the Spin-Off. All
Directors of the Corporation, except Directors receiving a regular salary as an
employee of the Corporation or one of its subsidiaries, are eligible to
participate in this Plan. All Directors who become directors of Consumer
Products and cease to be directors of the Corporation in connection with the
Spin-Off will no longer be eligible to participate in this Plan, and all
obligations accrued prior to the date of the Spin-Off under this Plan with
respect to such individuals will be assumed by Consumer Products. A Director may
elect to defer under this Plan any retainer or meeting attendance fee otherwise
payable to him or her (Compensation) by the Corporation or by domestic
subsidiaries of this Corporation (subsidiaries).   2.   EFFECTIVE DATE.      
This Plan became effective on January 1, 1981.   3.   ELECTION TO PARTICIPATE IN
THE PLAN.             A. (i) A Director of this Corporation may elect to defer
the receipt of all or a specified part of the Compensation otherwise payable to
him or her during a calendar year by the Corporation or its subsidiaries. Any
person who shall become a Director during any calendar year, and who was not a
Director of the Corporation or its subsidiaries on the preceding December 31,
may elect before the Director’s term begins to defer such Compensation. Such
election shall also specify whether the account shall be treated as a cash
account under

1



--------------------------------------------------------------------------------



 





    Section 4A or a stock unit account under Section 4B; provided that an
election to defer Compensation into a stock unit account must be specifically
approved by the Board of Directors of the Corporation. If the account is to be a
cash account, the Compensation, if it is a meeting attendance fee, shall be
payable on the date of each applicable meeting, and, if it is a retainer, shall
be payable on the last trading day of each applicable quarter. If the account is
to be a stock unit account, the Compensation shall be converted into stock units
by dividing the closing price of the Corporation’s Common Stock (as reported for
the New York Stock Exchange-Composite Transactions) on the day such Compensation
is payable into such Compensation, which, in the case of a meeting attendance
fee or a retainer, is the last trading day of each applicable quarter.      
           (ii) In connection with the Spin-Off, the Dial Director’s Retirement
Plan (the “Retirement Plan”) will be terminated. As of the Distribution Date,
the Corporation will credit, to an existing or newly-established, stock unit
account for each Director eligible to participate in this Plan who is a
participant under the Retirement Plan (and who does not elect to continue to
receive cash payments under the Retirement Plan) a number of stock units equal
to (A) the present value of such Director’s vested accrued benefits under the
Retirement Plan divided by (B) the closing price of the Corporation’s Common
Stock (as reported for the New York Stock Exchange-Composite Transactions) as of
the first trading day following the Distribution Date. Such stock unit account
shall thereafter be maintained in accordance with this Plan.             B. Any
election under this Plan, unless otherwise provided therein, shall be made by
delivering a signed request to the Secretary of the Corporation on or before
December 31 with respect to the following calendar year, or, for a new Director,
on or before his or her term begins. An election shall continue from year to
year, unless specifically limited, until terminated by a signed request in the
same manner in which an election is made. However, any such termination shall
not become effective until the end of the calendar year in which notice of
termination is given.             C. Each Director may, by notice delivered to
the Secretary of the Corporation, convert: (i) the aggregate balance in his or
her deferred compensation account (either before or after payments from the
account may have commenced) from an account in the form of stock units to an
account in the form of cash in an amount equal to such stock units balance
multiplied by the closing price of the Common Stock of the Corporation (as
reported for the New York Stock Exchange-Composite Transactions) on the last
trading day of the quarter in which such notice is given, said account to accrue
interest as set forth in Section 4 below, or (ii) convert the aggregate balance
in his or her deferred compensation account (either before or after installment
payments from the account may have commenced) from an account in the form of
cash to an account in the form of stock units in an amount equal to cash balance
divided by the closing price of the Common Stock of the Corporation (as reported
for the

2



--------------------------------------------------------------------------------



 





    New York Stock Exchange-Composite Transactions) on the last trading day of
the quarter in which such notice is given, said account to accrue dividend
equivalents as set forth in Section 4 below; provided however, that no such
notice of conversion (“Conversion Notice”) (a) may be given within six months
following the date of an election by such Director, with respect to any plan of
the Corporation, that effected a Discretionary Transaction (as defined in
Rule 16b-3(f) under the Securities Exchange Act of 1934) that was an acquisition
(if the Conversion Notice is pursuant to clause (i)) or a disposition (if the
Conversion Notice is pursuant to clause (ii)) or (b) may be given after an
individual ceases to be a Director.   4.   ACCRUAL OF INTEREST OR DIVIDEND
EQUIVALENTS.             A. If a Director has elected to defer Compensation in
the form of cash, then interest on the unpaid balance of such Director’s
deferred compensation account, consisting of both accumulated Compensation and
interest, if any, will be credited on the last day of each quarter based upon
the yield on Merrill Lynch Taxable Bond Index-Long Term Medium Quality (A3)
Industrial Bonds in effect at the beginning of such quarter, said interest to
commence with the date such compensation was otherwise payable. After payment of
deferred Compensation commences, interest shall accrue on the unpaid balance
thereof in the same manner until all such deferred Compensation has been paid.  
          B. If a Director has elected to defer Compensation in the form of
stock units, then, in the event of a dividend paid in cash, stock of the
Corporation (other than Common Stock) or property, additional credits (dividend
equivalents) shall be made to the Director’s stock unit account consisting of a
number of stock units equal to the amount of such dividend per share (or the
fair market value, on the date of payment, of dividends paid in stock or
property), multiplied by the aggregate number of stock units credited to such
Director’s deferred compensation account on the record date for the payment of
such dividend, divided by the last closing price of the Corporation’s Common
Stock (as reported for the New York State Exchange-Composite transactions) prior
to the date such dividend is payable to stockholders. Furthermore, additional
credits (dividend equivalents) shall be made to the Director’s stock unit
account consisting of a number of stock units equal to the amount of such
dividend per share (or the fair market value, on the date of payment, of
dividends paid in stock or property), multiplied by the incremental number of
stock units credited to such Director’s deferred compensation account, on the
last business day prior to the date such dividend is payable to stockholders,
attributable to meeting attendance fee(s), divided by the last closing price of
the Corporation’s Common Stock (as reported for the New York State
Exchange-Composite transactions) prior to the date such dividend is payable to
stockholders. After payment of deferred Compensation commences, dividend
equivalents shall accrue on the unpaid balance thereof in the same manner until
all such deferred Compensation has been paid.

3



--------------------------------------------------------------------------------



 





          C. In the event of a dividend of Common Stock declared and paid by the
Corporation, an additional credit shall be made to the Director’s stock unit
account of a number of stock units equal to the number of shares of the
Corporation’s Common Stock which the Director would have received as a stock
dividend had he or she been the owner on the record date for the payment of such
stock dividend of the number of shares of Common Stock equal to the number of
units in such stock unit account on such date. After payment of deferred
Compensation commences, additional credits for stock dividends shall accrue on
the unpaid balance thereof in the same manner until all such deferred
Compensation has been paid.             D. Notwithstanding and in lieu of the
foregoing, in the case of the dividend distribution by the Corporation of the
Consumer Products Common Stock in the Spin-Off, a new stock unit and cash
account (the Special Account) will be established for each Director (in addition
to any existing stock unit account) which will be credited with a number of
units representing Consumer Products Common Stock equal to the number of stock
units in such Director’s account immediately prior to the Spin-Off. From and
after the Spin-Off, the Corporation will credit the Special Account with
amount(s) denominated in cash, representing all dividends paid by Consumer
Products on the Consumer Products Common Stock, whether paid in cash, Consumer
Products Common Stock, other stock or property, in an amount equal to the amount
of such dividend per share of Consumer Products Common Stock (or the fair market
value on the date of payment of dividends paid in stock or property) multiplied
by the aggregate number of stock units credited to such Director’s Special
Account on the record date for payment of such dividend. The amount credited as
cash shall thereafter accrue interest in accordance with Section 4A. A Director
may convert the stock unit portion of the Special Account into an account in the
form of cash by using the notice procedures in Section 3C without regard to the
six months restriction set forth in the proviso thereto (it being understood
that the closing price of the Consumer Products Common Stock, instead of
Corporation Common Stock, will be used for such conversion). Section 3C may not,
however, be used to convert a cash account into additional units of Consumer
Products Common Stock in the Special Account.   5.   ACCOUNTING.       No fund
or escrow deposit shall be established by any deferred Compensation payable
pursuant to this Plan, and the obligation to pay deferred Compensation hereunder
shall be a general unsecured obligation of the Corporation, payable out of its
general account, and deferred Compensation shall accrue to the general account
of the Corporation. However, the Controller of the Corporation shall maintain an
account and properly credit Compensation to each such account, and keep a record
of all sums which each participating Director has elected to have paid as
deferred Compensation and of interest or dividend equivalents accrued thereon.
Within sixty (60) days after the close of each

4



--------------------------------------------------------------------------------



 





    calendar year the Controller shall furnish each Director who has
participated in the Plan a statement of all sums and stock units, including
interest and dividend equivalents, which have accrued to the account of such
Director as of the end of such calendar year.   6.   PAYMENT FROM DIRECTORS’
ACCOUNTS.             A. After a Director ceases to be a director of the
Corporation, the aggregate amount of deferred compensation credited to a
Director’s account, either in the form of cash or stock units, together with
interest or dividend equivalents accrued thereon, shall be paid in a lump sum
or, if the Director elects, in substantially equal quarterly, semi-annual, or
annual installments over a period of years, not greater than ten (10), specified
by the Director. Such election must be made by written notice delivered to the
Secretary of the Corporation prior to December 31 of the year preceding the year
in which, and at least six months prior to the date on which, the Director
ceases to be a director. The first installment (or the lump sum payment) shall
be made promptly following the date on which the Director ceases to be a
Director of the Corporation, and any subsequent installments shall be paid
promptly at the beginning of each succeeding specified period until the entire
amount credited to the Director’s account shall have been paid. To the extent
installment payments are elected, and the Director’s account consists of cash as
well as stock units, a pro rata portion of the cash, and the cash equivalent of
a pro rata portion of the stock units, shall be paid with each installment. If
the participating Director dies before receiving the balance of his or her
deferred compensation account, then payment shall be made in a lump sum to any
beneficiary or beneficiaries which may be designated, as provided in paragraph B
of this Section 6, or in the absence of such designation, or, in the event that
the beneficiary designated by such Director shall have predeceased such
Director, to such Director’s estate.             B. Each Director who elects to
participate in this Plan may file with the Secretary of the Corporation a notice
in writing designating one or more beneficiaries to whom payment shall be made
in the event of such Director’s death prior to receiving payment of any or all
of the deferred Compensation hereunder.             C. If the Director has
elected to defer Compensation in the form of cash, the Corporation shall
distribute a sum in cash to such Director, pursuant to his or her election
provided for in paragraph A of this Section 6. If the Director has elected to
defer Compensation in the form of stock units, the Corporation shall distribute
to such Director, pursuant to his or her election provided for in paragraph A of
this Section 6, the cash equivalent of the portion of the stock units being
distributed in such installment which will be calculated by multiplying (i) the
average of the month-end closing prices of the Corporation’s Common Stock (or
Consumer Products Common Stock, in the case of stock units in the Special
Account) for the last 12 months preceding the date of each distribution,

5



--------------------------------------------------------------------------------



 





    as reported for the New York Stock Exchange-Composite Transactions, by
(ii) the number of stock units being distributed in such installment.   7.  
CHANGE OF CONTROL OR CHANGE IN CAPITALIZATION.             A. If a tender offer
or exchange offer for shares of Common Stock of the Corporation (other than such
an offer by the Corporation) is commenced, or if the stockholders of the
Corporation shall approve an agreement providing either for a transaction in
which the Corporation will cease to be an independent publicly owned corporation
or for a sale or other disposition of all or substantially all the assets of the
Corporation (Change of Control), a lump sum cash payment shall be made to each
Director participating in the Plan of the aggregate current balance of his or
her deferred compensation account accrued to the Director’s deferred
compensation account on the date of the Change of Control, notwithstanding any
other provision herein. If the Director has elected to defer Compensation in the
form of stock units, the Corporation shall distribute to such Director the sum
in cash equal to the closing price of the Corporation’s Common Stock on the day
preceding the date of the Change of Control (as reported for the New York Stock
Exchange-Composite Transactions) multiplied by the number of stock units in such
account. Any notice by a Director to change or terminate his or her election to
defer Compensation or before the date of the Change of Control shall be
effective as of the date of the Change of Control, notwithstanding any other
provision herein.             B. Any recapitalization, reclassification, split
up, sale of assets, combination or merger not otherwise provided for herein
which affects the outstanding shares of Common Stock of the Corporation (or the
stock subject to the Special Account) or any other relevant change in the
capitalization of the Corporation (or, in the case of the Special Account,
Consumer Products) shall be appropriately adjusted for by the Board of Directors
of this Corporation, and any such adjustments shall be final, conclusive and
binding.   8.   NONALIENATION OF BENEFITS.       No right or benefit under this
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, assign, pledge,
encumber or charge the same shall be void. To the extent permitted by law, no
right or benefit hereunder shall in any manner be attachable for or otherwise
available to satisfy the debts, contracts, liabilities or torts of the person
entitled to such right or benefit.   9.   APPLICABLE LAW.       The Plan will be
construed and enforced according to the laws of the State of Delaware; provided
that the obligations of the Corporation shall be subject to any applicable law
relating to the property interests of the survivors of a deceased

6



--------------------------------------------------------------------------------



 





    person and to any limitations on the power of the person to dispose of his
or her interest in the deferred Compensation.   10.   AMENDMENT OR TERMINATION
OF PLAN.       The Board of Directors of the Corporation may amend or terminate
this Plan at any time, provided, however, any amendment or termination of this
Plan shall not affect the rights of participating Directors or beneficiaries to
payments, in accordance with Section 6 or 7, of amounts accrued to the credit of
such Directors or beneficiaries at the time of such amendment or termination.  
11.   EFFECT OF SPIN-OFF.       Notwithstanding any other provision of the Plan,
if at any time after August 20, 2003, the Corporation effects a spin-off or
other distribution to its shareholders (a “Future Spin-off”) of any of its
subsidiaries (such subsidiary, “Spinco”), the Future Spin-off shall not be
considered to result in any Director’s ceasing to be a director of the
Corporation if that Director is a non-employee director of Spinco immediately
following the Future Spin-off. Furthermore, with respect to each such Director
who is a non-employee director of Spinco immediately following the Future
Spin-off, a participant shall not be considered, for purposes of the Plan, to
have ceased to be a Director unless he or she is neither a Director of Spinco
nor a Director of the Corporation; provided, that any such Director who does not
continue as a Director of the Corporation shall not be eligible to continue to
defer compensation under the Plan (although he or she may be permitted to do so
under a successor or similar plan of Spinco).

7